Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Cancelled Claims
     Claims 5, 12,  19 and 20 are cancelled. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 1 - 4, 6-11, 13-18,  21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Asher (20100163621) further  in view of Myslinski (9,643, 722).



     With respect to claim 1,  Ben-Asher teaches  a  computer implemented method, (see para. 40)  the method being implemented by control systems as set forth in paras. 5 and 6. The method is for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based on a plurality of images (multiple frame sets of live video feed) or in the alternative, multiple images taken from neighboring UAVs working in concert to identify targets. 
Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.
     Ben-Asher teaches a task assignment algorithm (TA)(para. 69)  for tracking the group of targets as they move. The task algorithm reassigns the attack targets based on proximity of the different UAVs and the multiple attack targets. 
     Ben-Asher teaches all of  the subject matter except for selecting of plural targets based on their dimensions.
         Myslinski teaches a drone system 2504 which utilized an image processing technique (col. 64, lines 5-15)  for selecting multiple targets consisting of multiple burglars, accomplices,  their get-way cars, license plates and other data which may be selected (See col. 63, lines 50-60). Myslinski teaches the selection of a primary target, which could be a burglar. Myslinski further teaches that the image processing technique can select targets based on a depth map and object  size calculation analysis, see col. 64, lines 9-18.

       Since Ben-Asher and Myslinkski are directed to UAVs selecting multiple targets, the purpose of selecting large or small targets, would have been contemplated by Ben-Asher as set forth by Myslinski.
     It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify  the control systems as described by Ben-Asher  with the image processing techniques, described by Myslinski for the purpose of identifying the primary targets among a plurality of different targets.

     With respect to claim 2, Ben-Asher teaches a Task Assignment algorithm  for selecting one or more targets from the plurality of targets T1- Tn .   The selection is based on the proximity of the UAV to the specific target being tracked (see for example, paragraphs 80-83).  The motivation for this rejection is the same as that to claim 1. 

     With respect to claim 4, Ben-Asher teaches  the metrical routing algorithm  which determines the target group state based on the state of the targets T1- Tn.  The targets are mobile and the algorithm determines which of the targets is closest to which UAV.  The Task Assignment algorithm is used to assign each target to each UAV.  The motivation for this rejection is the same as that to claim 1. 

     
     With respect to claim 6, Ben-Asher teaches  a group state based on velocity see paragraphs 25, 26 and 33.  The motivation for this rejection is the same as that to claim 1. 
     With respect to claim 7, Ben-Asher teaches a task assignment algorithm for controlling UAV1 - UAVn  and sensors 1 and 2 working in concert to continue to update the movements of the target group  with respect to the positions of the UAVs. The motivation for this rejection is the same as that to claim 1. 

     With respect to claim 21, Ben-Asher teaches a metrical routine algorithm for determining the shortest distance between multiple UAVs and a respective targets. Having determined the shortest distance,  the task assessment algorithm assigns the UAV to the target having the shortest distance to the target.  The motivation for this rejection is the same as that to claim 1. 


     With respect to claim 22, Ben-Asher teaches a weighted function r3jk   which is based on the relative distance between UAVj  and UAVk .  The motivation for this rejection is the same as that to claim 1. 



    With respect to claims 3, 10 and  17, Ben-Asher teaches all of the subject matter upon which the claim depends  including the selection of  other targets based on the selection of a main or primary target. 
    Myslinski teaches an image processing system for selecting multiple targets consisting of multiple  targets which include but are not limited to: burglars, accomplices,  their get-way cars, license plates and other data which may be selected (See col. 64, lines 2-17).  Myslinski teaches the selection of a primary target, for example, a burglar and may later select from a different group, for example, the accomplices or the getaway car used by the parties. Myslinski further teaches that the image processing technique can select targets based on a depth map and object  size calculation analysis, see col. 64, lines 9-18.


     Since Ben-Asher and Myslinkski are directed to UAVs selecting multiple targets, the purpose of selecting large or small targets, would have been contemplated by Ben-Asher as set forth by Myslinski.
     It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify  the control systems as described by Ben-Asher  with the image processing techniques, described by Myslinsk for the purpose of identifying the primary targets among a plurality of different targets.
     

     With respect to claim 8, Ben-Aher teaches a method  for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based on a plurality of images (multiple frame sets of live video feed) or in the alternative, multiple images taken from neighboring UAVs working in concert to identify targets. 
     Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.
          Ben-Asher teaches a task assignment algorithm (TA)(para. 69)  for tracking the group of targets as they move. The task algorithm reassigns the attack targets based on proximity of the different UAVs and the multiple attack targets. 

     However, it would have been recognized to  design the algorithms of Ben-Asher  to run  on  a program stored in memory and processed   by a  processor.   Moreover, such teaching of algorithms  stored in a memory are capable of  instant demonstration in  the art of UAV tracking.  
     Ben-Asher teaches all of the subject matter upon which the claim depends except 1) a memory for storing the algorithm and  the processor for running the algorithm and 2) selecting  from groups of targets based on their dimensions. 
     With respect to the first,  Myslinski teaches  a storage system 212 having storage capacity for storing instructions for running a program that is to be processed by a processor 206 (see col. 6, beginning at line 28). 
   Since, Ben-Asher and Myslinski are both directed to systems that utilized UAVs for tracking multiple targets, the purpose of using a memory for storing computer readable instructions would have been contemplated by Ben-Asher as set forth by Myslinski.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control systems so that they are controlled by software instead of hardware for the purpose of tracking the plurality of objects both claimed by Ben-Asher and Myslinski. 
     With regard to the second, Myslinski teaches a UAV security system which includes drones 2504 which track multiple targets.  Myslinski teaches an image processing technique ( col. 63, lines 35-60) wherein two or more groups of targets are tracked consisting of  a first group of burglars and accomplices, a second group of getaway vehicles and third group or miscellaneous targets. Myslinski further teaches that the image processing technique can select targets based on a depth map and object  size calculation analysis, see col. 64, lines 9-18.
    Since Ben-Asher and Myslinski  are both directed to UAVs for tracking and monitoring groups of objects, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify the  control programming so that targets are selected based upon their size or dimensions, as a predetermined characteristic for the selection of targets, for the purpose of tracking the targets as set forth by Myslinski. 

     With respect to claim 9, Ben-Asher teaches a Task Assignment algorithm  for selecting one or more targets from the plurality of targets T1- Tn .   The selection is based on the proximity of the UAV to the specific target being tracked (see for example, paragraphs 80-83).  The motivation for this rejection is the same as that to claim 8. 


    With respect to claim 11, Ben-Asher teaches  the metrical routing algorithm  which determines the target group state based on the state of the targets T1- Tn.  The targets are mobile and the algorithm determines which of the targets is closest to which UAV.  The Task Assignment algorithm is used to assign each target to each UAV. 
The motivation for this rejection is the same as that to claim 8. 


     With respect to claim 13, Ben-Asher teaches  a group state based on velocity see paragraphs 25, 26 and 33. The motivation for this rejection is the same as that to claim 8. 


     With respect to claim 14, Ben-Asher teaches a task assignment algorithm for controlling UAV1 - UAVn  and sensors 1 and 2 working in concert to continue to update the movements of the target group  with respect to the positions of the UAVs.
The motivation for this rejection is the same as that to claim 8. 

     With respect to claim 15,  Ben-Asher teaches the method is for tracking multiple targets both moving and still, see para 39. Ben-Asher teaches  identifying the plurality of targets by a first sensor, see para. 39 based on a plurality of images (multiple frame sets of live video feed) or in the alternative, multiple images taken from neighboring UAVs working in concert to identify targets. 
     Ben-Asher teaches a second sensor on each of the UAVs for tracking multiple targets T1- Tn .  Ben-Asher teaches a metrical routing algorithm (paragraph 44) and other algorithms for controlling the velocity and direction of the UAV (paras. 24 and 25).  The algorithms work in tandem to track or determine two or more target groups as the groups move.
          Ben-Asher teaches a task assignment algorithm (TA)(para. 69)  for tracking the group of targets as they move. The task algorithm reassigns the attack targets based on proximity of the different UAVs and the multiple attack targets. 
     Ben-Asher teaches all of the subject matter upon which the claim depends except: 1)  a non-transitory computer readable medium; and 2) Ben-Asher does teach executable instructions (via the task assignment and metrical routing algorithms that perform the method. 
    . 
     With respect to the first,  Myslinski teaches  a storage system 212 having storage capacity for storing instructions for running a program that is to be processed by a processor 206 (see col. 6, beginning at line 28). 
   Since, Ben-Asher and Myslinski are both directed to systems that utilized UAVs for tracking multiple targets, the purpose of using a memory for storing computer readable instructions would have been contemplated by Ben-Asher as set forth by Myslinski.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control systems so that they are controlled by software instead of hardware for the purpose of tracking the plurality of objects both claimed by Ben-Asher and Myslinski. 
    With regard to the second, Myslinski teaches a drone system 2504 utilizing an image processing technique (col. 64, lines 5-15)  for selecting multiple targets consisting of multiple burglars, accomplices,  their get-way cars, license plates and other data which may be selected (See col. 63, lines 50-60). Myslinski teaches the selection of a primary target, which could be a burglar. Myslinski further teaches that the image processing technique can select targets based on a depth map and object  size calculation analysis, see col. 64, lines 9-18.

       Since Ben-Asher and Myslinkski are directed to UAVs selecting multiple targets, the purpose of selecting large or small targets, would have been contemplated by Ben-Asher as set forth by Myslinski.
     It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify  the control systems as described by Ben-Asher  with the image processing techniques, described by Myslinski for the purpose of identifying the primary targets among a plurality of different targets.




    With respect to claim 16,  Ben-Asher teaches a Task Assignment algorithm  for selecting one or more targets from the plurality of targets T1- Tn .   The selection is based on the proximity of the UAV to the specific target being tracked (see for example, paragraphs 80-83).  The motivation for this rejection is the same as that to claim 15.

     With respect to claim 18, Ben-Asher teaches  the metrical routing algorithm  which determines the target group state based on the state of the targets T1- Tn.  The targets are mobile and the algorithm determines which of the targets is closest to which UAV.  The Task Assignment algorithm is used to assign each target to each UAV. The motivation for the rejection is the same as that to claim 15. 


     With respect to claim 23, Ben-Asher teaches  wherein the targets move and have a velocity, see para. 39. Ben-Asher teaches multiple UAVs and tracking targets to an extent that another UAV is closer to the target, in which case the closer UAV will track the target. 
     Myslinski teaches  a UAV 2504 which tracks a target, such as a burglar and their accomplices, see col. 63.  Furthermore, Myslinski teaches an image processing technique whereby  the UAV is controlled to track the movement of the burglars, accomplices, their getaway cars and other items which constitutes different groups and  the movement of those groups.  
The motivation for this rejection is the same as that to claim 1. 

     With respect to claim 24, Ben-Asher teaches all of the subject matter upon which  the claim depends except for the specific recitation of controlling the carrier and UAV.  Myslinski teaches a UAV body 1902 for carrying a camera 1906 and for supporting the arms  or wings. A computing device is mentioned also for controlling the UAV.   The examiner reads the body as the carrier which contains the camera for visual tracking of the targets (see col. 52, beginning at line 3).   At col. 6, beginning at line 32, Myslinski teaches the controller as claimed.  The motivation for this rejection is the same as that to claim 1. 


                                                 Examiner’s Remarks

     Applicant’s remarks have been considered but are rendered moot in view of the new grounds of rejection in view of Myslinski. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664